Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/302,893 filed on 11/19/2018.  Claims 1-14 are currently pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, claims 4-8, in the reply filed on 06/14/2021 is acknowledged.
Claims 1-3 and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 4-6 and 8 are rejected under 35 U.S.C. 102(b) as being anticipated by Hofmann (WO 2015/156797). This reference is cited in the IDS filed 11/19/2018.

preparing an unprocessed part, which has a sleeve-shaped section (Figs. 8-13) with a radially inwardly directed thicker section (Fig. 14 shows the flex spline 1402 having portion on the left of the rollers 1410, 1412 thicker than the portion on the right), 
pressing material located in the thicker section radially outwardly into an inner-toothed die (1412), and 
forming outer toothing of the transmission element (Para 0089 and Fig. 14, the left portion of 1402). 
As to claim 5, wherein the material of the thicker section is pressed into the die (1412) exclusively from an inside (bottom side – Fig. 14) of the unprocessed part until reaching a final contour of the outer toothing. 
As to claims 6 and 8, forming a smooth, cylindrical inner contour of the sleeve-shaped section by forcing the material of the thicker section outwardly; and forming a flange connected to the sleeve-shaped section, and forming openings in the flange by non-cutting processing (Figs. 14 and 20 and Para 0089). 

Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HA DINH HO/Primary Examiner, Art Unit 3658